TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 4, 2019



                                      NO. 03-18-00085-CR


                                Timothy Wade Foth, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.